FILED
                            NOT FOR PUBLICATION                            JUN 01 2015

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JOSE LUIS RAMOS-RODRIGUEZ, AKA                   No. 12-73749
Jose L. Ramos, AKA Jose Luis Ramos,
                                                 Agency No. A070-721-630
              Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted May 11, 2015**
                              San Francisco, California

Before: O’SCANNLAIN, IKUTA, and N.R. SMITH, Circuit Judges.

      Petitioner Jose Luis Ramos-Rodriguez seeks review of an order of the Board

of Immigration Appeals (BIA) dismissing his appeal of the denial of his

application for an adjustment of status and for protection under the Convention


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture (CAT). We have jurisdiction in part pursuant to 8 U.S.C.

§ 1252(a).

      We lack jurisdiction to consider Ramos-Rodriguez’s petition for review of

the denial of his application for an adjustment of status because he fails to allege a

“colorable constitutional violation.” Martinez-Rosas v. Gonzales, 424 F.3d 926,

930 (9th Cir. 2005). As required by 8 C.F.R. § 1212.7(d), both the Immigration

Judge (IJ) and the BIA weighed the equities of Ramos-Rodriguez’s case before

declining to grant him a waiver of inadmissability, and therefore not did apply a

categorical rule in violation of his due process rights. Ramos-Rodriguez’s

remaining arguments on this issue are “abuse of discretion challenge[s] re-

characterized as . . . alleged due process violation[s].” Bazua-Cota v. Gonzales,

466 F.3d 747, 749 (9th Cir. 2006) (per curiam).

      We deny Ramos-Rodriguez’s petition for review of the denial of his

application for deferral of removal under CAT because, under the “substantial

evidence standard,” the evidence here does not “compel[] the conclusion” that the

IJ’s and the BIA’s decision that Ramos-Rodriguez failed to prove that he was more

likely than not to be tortured on account of his tattoos was erroneous. See Cordon-

Garcia v. INS, 204 F.3d 985, 990 (9th Cir. 2000) (internal quotation marks

omitted). The IJ gave “reasoned consideration” to all of the “highly probative or


                                           2
potentially dispositive” evidence in the record, including the testimony of Dr.

Boerman and the No Place to Hide report, see Cole v. Holder, 659 F.3d 762, 772

(9th Cir. 2011), and the IJ “listened to the testimony [of Dr. Boerman] and stated

reasons in the record why the testimony was insufficient to establish the

probability of torture necessary to grant CAT relief,” Aguilar-Ramos v. Holder,

594 F.3d 701, 705 n.7 (9th Cir. 2010). Although Ramos-Rodriguez provided

evidence that he may be subjected to police misconduct due to his tattoos, “we are

unable to conclude that the IJ’s ruling that [such misconduct would] not amount to

torture was not supported by substantial evidence.” Kumar v. Gonzales, 444 F.3d
1043, 1055 (9th Cir. 2006).

DISMISSED IN PART, DENIED IN PART.




                                          3